Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered October 24, 1995, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The court’s statements to defendant concerning the potential sentence parameters if defendant were convicted after trial did not coerce defendant into pleading guilty, and we find the plea to be knowing and voluntary (People v Moore, 240 AD2d 214; People v Cornelio, 227 AD2d 248, lv denied 88 NY2d 982).
The sentence imposed following defendant’s violation of the plea conditions was a proper exercise of discretion. Concur— Ellerin, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.